Case 1:17-cv-03521-LDH-CLP Document 39 Filed 11/26/19 Page 1 of 1 PageID #: 149



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 Zai You Zhu and Xiao Cheng, individually and on behalf of
 all other employees similarly situated
                                           Plaintiffs,
                                                                       Case No. 17-cv-3521
                             - against -
                                                                       MOTION TO WITHDRAW
 Meo Japanese Grill and Sushi Inc. d/b/a MeO Japanese                  AS ATTORNEY
 Hibachi, Rafael Kasaev, Michael Musheyev,
 and Hananya Aranbaiev
                                           Defendants.



         PLEASE TAKE NOTICE that the undersigned, Keli Liu, is going to end her employment

 with Hang & Associates PLLC on November 27, 2019. Hang & Associates PLLC will continue to

 represent the Plaintiffs in this matter, and no party will be prejudiced if this Motion is granted.

         WHEREFORE, undersigned counsel and the Plaintiffs respectfully request that this Court

 permits her to withdraw as attorney for the Plaintiffs and removes her from the docket in the above

 referenced matter.

                 The undersigned appreciates the Court’s time and attention to this matter.


 Dated: November 26, 2019
        Flushing, New York
                                                          HANG & ASSOCIATES, PLLC

                                                          By: /s/ Keli Liu
                                                          Keli Liu, Esq.
                                                          136-20 38th Ave. Suite 10G
                                                          Flushing, New York 11354
                                                          Tel: (718) 353-8588
                                                          Kliu@hanglaw.com
                                                          Attorneys for Plaintiffs
